DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Allowable Subject Matter
Claim(s) 1-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  regarding the independent claim(s) 1, none of the prior art disclose of wherein the first side extends in a first direction and the second side extends in a second direction crossing the first direction, the first direction and the second direction defining a plane in which an entirety of the main area is disposed therein,  wherein the first subsidiary area and the second first subsidiary area are not disposed in the plane, and wherein the first side and the second side are disposed adjacently with a corner portion interposed therebetween.

	The claim(s) 17 which disclose the similar concept is allowed for same reason. 

Regarding claim(4), none of the art disclose wherein the display panel further include a third subsidiary area extending from a third side of the main area that faces the second side, and wherein the display device further comprises a second sound generator disposed on the first subsidiary area and the third subsidiary area of the display panel, wherein the second sound generator generates a sound by vibrating the first subsidiary area and the third subsidiary area of the display panel.

Allowable Subject Matter
Claim(s) 1-22 are allowed.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654